678 So.2d 432 (1996)
Francis X. WAREHAM, Appellant,
v.
STATE of Florida, Appellee.
Nos. 96-1608, 96-1828.
District Court of Appeal of Florida, Fifth District.
August 2, 1996.
Rehearing Denied August 30, 1996.
Francis X. Wareham, Polk City, pro se.
No Appearance for Appellee.
*433 GRIFFIN, Judge.
In these two cases, which we consolidate and consider together, defendant appeals the summary denial of his third and his fourth[1] Rule 3.800(a) motions to correct sentences he received for burglary, after violation of probation, and for manslaughter.
The trial court correctly ruled that these motions are frivolous and constitute an abuse of the court's process. There is no need to indulge such filings until their number approaches a dozen. Accordingly, we order that appellant shall not be permitted to file any further pro se attacks upon his 1989 judgment and sentences.
AFFIRMED with directions.
GOSHORN and ANTOON, JJ., concur.
NOTES
[1]  It is denominated a "supplement."